      Case 2:20-cv-02001-APG-VCF Document 1 Filed 10/30/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEVADA

William Jackson,                               Case No.:

               Plaintiff,

      vs.                                      COMPLAINT

Equifax Information Services, LLC,
a Georgia limited liability company, and       JURY TRIAL DEMAND
Credit Acceptance Corporation,
a Michigan corporation

               Defendants.



      NOW COMES THE PLAINTIFF, WILLIAM JACKSON, BY AND

THROUGH COUNSEL, Kristie L. Fischer and for his Complaint against the

Defendants, pleads as follows:

                                 JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).




                                           1
   Case 2:20-cv-02001-APG-VCF Document 1 Filed 10/30/20 Page 2 of 9




                                   VENUE

3. The transactions and occurrences which give rise to this action occurred in

   the City of Las Vegas, Clark County, Nevada.

4. Venue is proper in the District of Nevada.


                                  PARTIES

5. Plaintiff is a natural person residing in City of Las Vegas, Clark County,

   Nevada.

6. The Defendants to this lawsuit are:

      a. Equifax Information Services, LLC, (“Equifax”) is a Georgia limited

         liability company, that conducts business in the state of Nevada; and

      b. Credit Acceptance Corporation, (“Credit Acceptance”) is a Michigan

         corporation that conducts business in the state of Nevada.



                       GENERAL ALLEGATIONS

7. Credit Acceptance is inaccurately reporting its tradeline (“Errant Tradeline”)

   with an erroneous scheduled monthly payment amount of $505.00 on

   Plaintiff’s Equifax credit disclosure.

8. The account reflected by the Errant Tradeline is closed. Plaintiff no longer has

   an obligation to make monthly payments to Credit Acceptance.



                                       2
   Case 2:20-cv-02001-APG-VCF Document 1 Filed 10/30/20 Page 3 of 9




9. The Errant Tradeline should be reported by Credit Acceptance with a monthly

   payment of $0.00. Per credit reporting industry standard and the Credit

   Reporting Resource Guide, which is the credit reporting manual created by

   the three major credit bureaus, no furnisher may report a monthly payment on

   a closed account.

10.On December 10, 2019, Plaintiff obtained his Equifax credit disclosure and

   noticed the Errant Tradeline inaccurately reporting with an erroneous monthly

   payment amount.

11.On or about February 10, 2020, Plaintiff submitted a letter to Equifax,

   disputing the Errant Tradeline.

12.In his dispute letter, Plaintiff explained that he does not owe the recurring

   payment reflected by the Errant Tradeline. Plaintiff no longer has an

   obligation to make monthly payments to Credit Acceptance. Accordingly,

   Plaintiff asked Equifax to report the Errant Tradeline with the monthly

   payment amount of $0.00.

13.Equifax forwarded Plaintiff’s consumer dispute to Credit Acceptance.

14.Credit Acceptance received Plaintiff’s consumer dispute from Equifax.

15.Equifax and Credit Acceptance did not consult the Credit Reporting Resource

   Guide as part of its investigation of Plaintiff’s dispute.




                                        3
    Case 2:20-cv-02001-APG-VCF Document 1 Filed 10/30/20 Page 4 of 9




 16.Plaintiff had not received Equifax’s investigation results. Therefore, on April

    5, 2020, Plaintiff obtained his Equifax credit disclosure, which showed that

    Equifax and Credit Acceptance failed or refused to report the scheduled

    monthly payment as $0.00 on the Errant Tradeline.

 17.As a direct and proximate cause of the Defendants’ negligent and/or willful

    failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681,

    et seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

    experienced undue stress and anxiety due to Defendants’ failure to correct the

    errors in his credit file or improve his financial situation by obtaining new or

    more favorable credit terms as a result of the Defendants’ violations of the

    FCRA.

                                   COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                  CREDIT ACCEPTANCE

 18.Plaintiff realleges the above paragraphs as if recited verbatim.

 19.After being informed by Equifax of Plaintiff’s consumer dispute of the

    scheduled monthly payment amount, Credit Acceptance negligently failed to

    conduct a proper investigation of Plaintiff’s dispute as required by 15 USC

    1681s-2(b).

 20.Credit Acceptance negligently failed to review all relevant information

    available to it and provided by Equifax in conducting its reinvestigation as
                                        4
        Case 2:20-cv-02001-APG-VCF Document 1 Filed 10/30/20 Page 5 of 9




        required by 15 USC 1681s-2(b) and failed to direct Equifax to report the

        Errant Tradeline with a $0.00 monthly payment amount.

   21.The Errant Tradeline is inaccurate and creates a misleading impression on

        Plaintiff’s consumer credit file with Equifax to which it is reporting such

        tradeline.

   22.As a direct and proximate cause of Credit Acceptance’s negligent failure to

        perform its duties under the FCRA, Plaintiff has suffered damages, mental

        anguish, suffering, humiliation, and embarrassment.

   23.Credit Acceptance is liable to Plaintiff by reason of its violations of the FCRA

        in an amount to be determined by the trier of fact together with reasonable

        attorneys’ fees pursuant to 15 USC 1681o.

   24.Plaintiff has a private right of action to assert claims against Credit

        Acceptance arising under 15 USC 1681s-2(b).

        WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against the Defendant Credit Acceptance for damages, costs, interest, and attorneys’

fees.



                                    COUNT II

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                 CREDIT ACCEPTANCE

   25.Plaintiff realleges the above paragraphs as if recited verbatim.
                                          5
      Case 2:20-cv-02001-APG-VCF Document 1 Filed 10/30/20 Page 6 of 9




   26.After being informed by Equifax that Plaintiff disputed the accuracy of the

      information it was providing, Credit Acceptance willfully failed to conduct a

      proper reinvestigation of Plaintiff’s dispute, and willfully failed to direct

      Equifax to report the Errant Tradeline with a $0.00 monthly payment amount.

   27.Credit Acceptance willfully failed to review all relevant information available

      to it and provided by Equifax as required by 15 USC 1681s-2(b).

   28.As a direct and proximate cause of Credit Acceptance’s willful failure to

      perform its duties under the FCRA, Plaintiff has suffered damages, mental

      anguish, suffering, humiliation, and embarrassment.

   29.Credit Acceptance is liable to Plaintiff for either statutory damages or actual

      damages he has sustained by reason of its violations of the FCRA in an amount

      to be determined by the trier of fact, together with an award of punitive

      damages in the amount to be determined by the trier of fact, as well as for

      reasonable attorneys’ fees and costs he may recover therefore pursuant to 15

      USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against the Defendant Credit Acceptance for the greater of statutory or actual

damages, plus punitive damages, along with costs, interest, and attorneys’ fees.




                                         6
   Case 2:20-cv-02001-APG-VCF Document 1 Filed 10/30/20 Page 7 of 9




                                 COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX

30.Plaintiff realleges the above paragraphs as if recited verbatim.


31.Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

32.Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

33.Equifax negligently failed to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information it reported to one or

   more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

34. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Equifax

   negligently failed to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.

35.As a direct and proximate cause of Equifax’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.




                                       7
      Case 2:20-cv-02001-APG-VCF Document 1 Filed 10/30/20 Page 8 of 9




   36.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681o.


      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against Equifax for actual damages, costs, interest, and attorneys’ fees.


                                    COUNT IV

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY EQUIFAX

   37.Plaintiff realleges the above paragraphs as if recited verbatim.

   38.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   39.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   40.Equifax willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information that it reported to one

      or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   41. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Equifax

      willfully failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.
                                          8
      Case 2:20-cv-02001-APG-VCF Document 1 Filed 10/30/20 Page 9 of 9




   42.As a direct and proximate cause of Equifax’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   43.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681n.


      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against Defendant Equifax for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.



                                JURY DEMAND

      Plaintiff hereby demands a trial by Jury.



DATED: October 30, 2020

                                             By: /s/ Kristie L. Fischer
                                             Kristie L. Fischer
                                             2565 Coral Sky Court,
                                             Las Vegas, Nevada 89142
                                             Telephone: (702) 218-0253
                                             Email: fischer.kristie@gmail.com
                                             Attorneys for Plaintiff,
                                             William Jackson




                                         9
